t c memo united_states tax_court rudy rosenberg petitioner v commissioner of internal revenue respondent docket no 13226-13l filed date rudy rosenberg pro_se lydia a branche and marco franco for respondent memorandum opinion colvin judge in this collection_due_process cdp case petitioner has invoked our jurisdiction pursuant to sec_6330 over respondent’ sec_1section references are to the internal_revenue_code as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure petitioner resided in new jersey when he filed the petition in this continued determination to uphold a notice_of_intent_to_levy the case is before the court on respondent’s second motion for summary_judgment petitioner’s second motion for summary_judgment and several other motions filed by petitioner in his petition petitioner disputed respondent’s determination that he had any underlying tax_liability for in the second motion for summary_judgment respondent contends that petitioner may not dispute respondent’s determination because during remand of this case respondent provided an opportunity for petitioner to dispute the existence and amount of his tax_liability but petitioner failed to do so thus the issue for decision with respect to respondent’s second motion for summary_judgment is whether facts alleged by respondent showing that petitioner did not contest the existence or amount of his underlying tax_liability during remand of this case are genuinely in dispute as discussed below we hold that none of the allegations and contentions in petitioner’s second motion for summary_judgment put in genuine dispute any of the facts material to respondent’s motion or otherwise justify granting petitioner’s second motion for summary continued case the petition in this case predates the effective date of the amendment to sec_7482 clarifying appellate venue in cdp cases see protecting americans from tax hikes act pub_l_no sec_423 sec_129 stat pincite date judgment thus we will deny petitioner’s second motion for summary_judgment and grant respondent’s second motion for summary_judgment a notice_of_deficiency for background a copy of the envelope that contained the notice_of_deficiency for is in the record the envelope has a certified mail label with an article no the post office notified petitioner three times in date of its attempts to deliver the notice_of_deficiency to petitioner’s post office box as shown by the appearance on the lower right portion of the envelope of three handwritten dates and the envelope is stamped received mar memphis tenn irs-mirsc and unclaimed and has a postal barcode at the bottom part of the notice_of_deficiency dated date and addressed to petitioner’s post office box in new jersey is visible through a window on the front of the envelope the certified mail number on the certified mail label matches the article number on the notice_of_deficiency petitioner did not accept the envelope or give any reason such as illness or travel for not accepting it b collection_due_process_hearing on date respondent sent petitioner a final notice_of_intent_to_levy with respect to what respondent determined was the amount of petitioner’s unpaid income_tax for petitioner timely requested a cdp hearing on date settlement officer so bankston sent petitioner a letter in which she stated that she had scheduled a telephone cdp hearing for date so bankston also stated that before she could consider a collection alternative petitioner must file all required federal_income_tax returns and provide a completed form 433-a collection information statement for wage earners and self-employed individuals that telephone hearing did not take place because of disruptions caused by hurricane sandy in a letter to petitioner dated date so bankston said that she had rescheduled the telephone cdp hearing for date and asked petitioner to call her at the stated time petitioner did not do so on date respondent sent petitioner a notice_of_determination concerning collection action notice_of_determination the notice_of_determination said that petitioner had received a notice_of_deficiency for tax_year and that he was therefore not permitted to challenge respondent’s determination of the existence or amount of his underlying tax_liability for the notice_of_determination also stated that petitioner had not filed a timely federal_income_tax return for that the internal_revenue_service irs had prepared a substitute for return pursuant to sec_6020 and that a review of the administrative file indicates that statutory and administrative requirements that needed to be met with respect to the proposed levy have been satisfied c petition in and remand of this case petitioner timely petitioned this court on date in the petition he disputed only respondent’s determination that he had any underlying tax_liability for respondent filed the first motion for summary_judgment on date we denied that motion without prejudice on date and remanded the case to the irs appeals_office to allow it to consider whether petitioner had had a prior opportunity to dispute respondent’s determination of his tax_liability for and to permit it to further consider petitioner’s collection case d events during remand on remand ao pleasants spoke with petitioner on date and offered petitioner an opportunity to resolve the existence and amount of his underlying tax_liability for ao pleasants described this conversation in a letter dated date in which ao pleasants said petitioner had days to provide additional information to support his position including a signed copy of his federal_income_tax return according to ao pleasants’ case activity record petitioner did not provide this information when ao pleasants telephoned petitioner on date petitioner said he had not received the date letter and after confirming petitioner’s address ao pleasants reiterated the content of the letter ao pleasants’ case activity record states that petitioner told him that he would not submit documentation during remand unless he received a court order instructing him to do so after speaking with petitioner ao pleasants returned the case file to so bankston according to so bankston’s case activity record she telephoned petitioner on date to discuss ao pleasants’ decision to sustain the proposed levy action and return the case to the so whether petitioner had received the notice_of_deficiency and whether the notice_of_deficiency and ao pleasants’ date letter had been sent to petitioner’s last_known_address also 2ao pleasants’ letter to petitioner dated date refers to the june phone call respondent’s case activity records document a phone call from so bankston to petitioner on date to advise him that the case was being transferred to ao pleasants according to her case activity record so bankston told petitioner that although ao pleasants had given him another opportunity to discuss the existence and amount of his underlying tax_liability he had failed to take advantage of that opportunity e supplemental notice_of_determination after remand the appeals_office issued a supplemental notice_of_determination concerning collection action supplemental notice_of_determination dated date in the supplemental notice_of_determination the appeals_office determined inter alia that petitioner had failed to cooperate with appeals officer ao pleasants during the supplemental cdp hearing and failed to submit the requested federal_income_tax return or any information that would support not imposing the levy the notice_of_deficiency was mailed via certified mail to petitioner’s address of record the new jersey address the post office made three attempts to notify petitioner of the certified mail delivery and it was returned marked unclaimed the appeals_office asserted that it is presumed that the notice_of_deficiency was mailed to the correct address it determined that petitioner intentionally refused to claim the notice_of_deficiency and therefore is deemed to have received that notice and is precluded from challenging respondent’s determination of the existence and amount of his underlying tax_liability for the appeals_office also concluded that it had properly verified that the requirements of all applicable law and administrative procedure were followed in the processing of petitioner’s case and that the collection action balanced the government’s need for the efficient collection_of_taxes with petitioner’s concern that the collection action be no more intrusive than necessary in the supplemental notice_of_determination the appeals_office sustained the notice_of_intent_to_levy discussion a summary_judgment summary_judgment is designed to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment the court must consider the factual materials and inferences drawn from them in the light most favorable to the nonmoving party 477_us_242 100_tc_32 85_tc_812 85_tc_527 rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party here petitioner may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or declarations or as otherwise provided in this rule must set forth specific facts showing that there is a genuine dispute for trial the nonmoving party must rebut the motion with facts in the record and cannot rest solely on assertions made in the pleadings legal memoranda or oral argument 455_f3d_195 3d cir a single nonconclusory affidavit based on personal knowledge and directed at a material issue is sufficient to defeat summary_judgment 761_f3d_314 3d cir the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the 3the non-tax court cases cited in this paragraph were decided under fed r civ p on which our rule is in large part modeled 61_tc_861 ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 thus if the nonmoving party does not allege and provide evidence showing that there is a genuine dispute for trial then decision may be entered against the nonmoving party rule d 115_tc_554 rivas v commissioner tcmemo_2017_56 schropp v commissioner tcmemo_2010_71 aff’d 405_fedappx_800 4th cir b whether facts alleged by respondent to show that petitioner refused to cooperate during the remand of this case are genuinely in dispute respondent contends that petitioner may not contest the existence or amount of his underlying tax_liability because during remand respondent provided an opportunity for petitioner to dispute his tax_liability and petitioner did not take advantage of that opportunity respondent is entitled to summary_judgment if those facts are not genuinely in dispute the affidavits or declarations and attachments comprising copies of documents from the administrative record accompanying respondent’s second motion for summary_judgment show the following ao pleasants spoke with petitioner on date and offered him an opportunity to resolve the dispute over his underlying tax_liability for a copy of the letter memorializing that conversation and requesting that petitioner supply his federal_income_tax return is in the record ao pleasants’ call to petitioner on date was followed by a call to petitioner from so bankston on date during the telephone call on date petitioner said he would not submit documentation to the irs unless he received a court order instructing him to do so respondent’s factual assertions relating to respondent’s second motion for summary_judgment are supported by affidavits declarations copies of letters and case activity records described in the affidavits as being contemporaneously maintained by ao pleasants and so bankston thus respondent’s motion was made and supported as provided in rule thus under rule d we next decide whether by affidavits or declarations or as otherwise provided in this rule petitioner has raised any genuine factual issues for trial 4consistent with the taxpayer’s obligation to provide relevant information during the cdp hearing process a taxpayer in a cdp case may not properly condition participation in a cdp hearing including the production of reasonably requested documents on the receipt of a court order instructing him or her to do so cf 135_tc_344 barry v commissioner tcmemo_2010_57 petitioner did not file an objection to respondent’s second motion for summary_judgment or include an affidavit with his second motion for summary_judgment in his motion petitioner alleges that respondent’s personnel manipulated the record manufactured evidence violated his administrative rights and engaged in prohibited ex_parte communications between the appeals so and respondent’s counsel in this case petitioner has not provided credible support for these claims petitioner does not contend that he offered any information relating to his tax_liability for during remand generally a taxpayer must raise an issue at a cdp hearing to preserve it for review by this court 129_tc_58 118_tc_488 gentile v commissioner tcmemo_2013_175 at aff’d 592_fedappx_824 11th cir the merits of an issue are not properly raised if the taxpayer fails to present information about the existence or amount of his underlying tax_liability after being given a reasonable opportunity to do so 826_f3d_1280 10th cir aff’g tcmemo_2014_139 portwine v commissioner tcmemo_2015_29 at aff’d 688_fedappx_838 10th cir delgado v commissioner tcmemo_2011_ sec_301_6330-1 q a-f3 proced admin regs during remand petitioner provided no support for the allegation in his petition that he owes no tax for in his second motion for summary_judgment petitioner contends that the court’s remand of this case was improper because respondent should not have been afforded an opportunity to supplement the record we disagree we may remand a case to the appeals_office for further hearing in appropriate circumstances see 117_tc_183 after remand we properly review the cdp determination and record as supplemented 130_tc_79 the appeals_office on remand is not limited to the original administrative record because the purpose of remand is often to augment a deficient record see 136_tc_463 supplementing 131_tc_197 lunnon v commissioner tcmemo_2015_156 at aff’d 652_fedappx_623 10th cir the so who conducted the original cdp hearing also conducted the supplemental cdp hearing petitioner contends that a different so should have been assigned to petitioner’s supplemental cdp hearing we disagree a cdp hearing may be provided by an appeals officer_or_employee within the appeals_office who has had no prior involvement with respect to the unpaid tax before the first hearing under sec_6330 or sec_6320 sec_6330 see 114_tc_492 prior involvement exists only when the taxpayer the tax and the tax period at issue in the cdp hearing also were at issue in a prior non-cdp matter and the appeals officer_or_employee actually participated in the prior matter crescent manor inc v commissioner tcmemo_2017_94 at sec_301_6330-1 q a-d4 proced admin regs any personnel eligible to work on petitioner’s cdp hearing are also eligible to work on his supplemental cdp hearing see med practice sols llc v commissioner tcmemo_2010_98 supplementing tcmemo_2009_214 petitioner contends that he is not subject_to income_tax because he was residing in the united_states during the relevant period on a temporary visa but he provided no support for this contention petitioner contends that he received insufficient notice of the date telephone cdp hearing because according to petitioner so bankston’s date letter was not mailed until date regardless of the date of mailing of that letter it would not change our conclusion that respondent provided to petitioner an opportunity on remand to challenge the existence or amount of his underlying tax_liability petitioner disputes respondent’s allegation that petitioner was uncooperative during the supplemental cdp hearing however petitioner has provided no credible affidavits or other support for his claim petitioner does not claim that he provided any of the documents requested by so bankston and ao pleasants thus petitioner has not raised a genuine factual dispute on this point petitioner denies that he had a cdp hearing before or after remand of this case respondent’s records show otherwise a cdp hearing may be conducted face-to-face by telephone or by the exchange of correspondence 115_tc_329 see also sec_301_6330-1 q a-d6 and d7 proced admin regs a series of telephone conversations between a taxpayer and an ao may constitute a cdp hearing dinino v commissioner tcmemo_2009_284 ao pleasants spoke with petitioner and sent him a letter requesting that he supply his tax_return in his second motion for summary_judgment petitioner contends that contrary to respondent’s records he received no phone calls from ao pleasants on june or july and that he did not receive the june letter in berckeley inv grp ltd f 3d pincite the u s court_of_appeals said in deciding the motion for summary_judgment our job is to ascertain solely whether there is a dispute of material fact although the non-moving party receives the benefit of all factual inferences in the court’s consideration of a motion for summary_judgment the non-moving party must point to some evidence in the record that creates a genuine issue of material fact in this respect summary_judgment is essentially put up or shut up time for the non- moving party the non-moving party must rebut the motion with facts in the record and cannot rest solely on assertions made in the pleadings legal memoranda or oral argument citations omitted a single nonconclusory affidavit based on personal knowledge and directed at a material issue is sufficient to defeat summary_judgment even if the affidavit is self-serving because the testimony of a litigant could almost always be said to be self-serving lupyan f 3d pincite n summary_judgment is properly granted where for example the opposing party submitted extensive sworn testimony as evidence of its claim 859_f3d_1085 d c cir or a supporting affidavit 473_f3d_329 d c cir but denied where the opposing party provided no affidavit and made mere allegations because the party’s obligation was to adduce evidence 595_f3d_384 d c cir these cases support granting respondent’s second motion for summary_judgment because petitioner submitted no affidavit with his own second motion for summary_judgment instead in his motion petitioner raised numerous unsubstantiated arguments relating primarily to respondent’s conduct in this case implausible assertions made by the nonmoving party need not be believed if documents or objective evidence contradicts the nonmoving party’s story 470_us_564 petitioner’s denials in his second motion for summary_judgment that he received mail including certified mail and phone calls without any allegation that the address or phone number respondent used was not correct or that he was traveling ill or otherwise unable to receive mail or phone calls do not constitute a genuine issue of fact with respect to respondent’s second motion for summary_judgment we will grant respondent’s second motion for summary_judgment petitioner has not raised any persuasive grounds for granting and thus we will deny his second motion for summary_judgment c petitioner’s motions in addition the following motions filed by petitioner are pending motion to amend order motion to dismiss for lack of jurisdiction motion to correct order motions to impose sanctions motions for leave to conduct discovery pursuant to rule a motions to clarify orders motion to preclude and cross-show cause motion for summary_judgment and other relief motion to amend order in his motion to amend order petitioner claims that the court’s may and date orders are contradictory and asks that we clarify the reasons for the date order we have reviewed those orders and we find no contradiction or lack of clarity thus we will deny petitioner’s motion motion to dismiss for lack of jurisdiction in his motion to dismiss for lack of jurisdiction petitioner asserts that the court lacks jurisdiction because respondent has not proved that the notice_of_determination was issued or that it was served on petitioner we disagree our jurisdiction in a cdp case under sec_6330 requires the issuance of a valid notice_of_determination and the filing of a timely petition for review rule b 123_tc_1 aff’d 412_f3d_819 7th cir 117_tc_122 116_tc_263 offiler v commissioner t c pincite to be timely a petition invoking our jurisdiction must be filed within days of the date_of_issuance of a notice_of_determination sec_6330 a petition that is timely mailed is timely filed sec_7502 the appeals_office issued a final notice_of_determination concerning collection action to petitioner on date thirty days thereafter was date a sunday the last day for filing an appeal of the notice_of_determination was monday date which was not a legal_holiday see sec_7503 the petition was sent on date by up sec_2nd day air a m which is a designated private delivery service see notice_2004_83 2004_2_cb_1030 and was received by the court and filed on date the petition was timely filed because it was sent by up sec_2nd day air a m on june see id therefore we will deny petitioner’s motion to dismiss for lack of jurisdiction motion to correct order in his motion to correct the court’s date order petitioner alleges that the following statement in that order is incorrect petitioner contends that respondent’s motion for summary_judgment should be denied because among other things the appeals officer incorrectly concluded that a notice_of_deficiency for tax_year was delivered to petitioner in florida the sentence to which petitioner objects states incorrectly in his view an argument of petitioner’s petitioner in essence seeks to have us state and endorse certain of his contentions 5petitioner also filed a motion to dismiss for lack of jurisdiction as to tax_year our jurisdiction in this case is established in the text accompanying this note in the motion petitioner also raises additional arguments that we have previously rejected thus we will deny petitioner’s motion to dismiss for lack of jurisdiction as to tax_year petitioner’s point referred to in the order has no bearing on whether there is a genuine dispute of fact relating to either of respondent’s grounds for summary_judgment thus we will deny petitioner’s motion as moot motions to impose sanctions in his motions to impose sanctions petitioner alleges that so bankston’s declaration accompanying respondent’s first motion for summary_judgment falsely stated that petitioner was served with the notice_of_deficiency for at a new jersey address in and at a florida address in the notice_of_determination dated date falsely stated that petitioner had a cdp hearing in date the supplemental notice_of_determination dated date which was sent to petitioner as an attachment to respondent’s status report dated date falsely stated that petitioner had a cdp hearing during the summer of respondent failed to produce documents requested by petitioner the court is abusing its discretion and is engaging in an extensive judicial overreach of authority the court is engaging in ex_parte communications with respondent respondent did not respond to petitioner’s discovery requests and has not allowed him to physically inspect respondent’s records and respondent issued to petitioner a notice_of_deficiency with respect to hi sec_2012 tax_year to retaliate against him for his position in the instant case and because he made a complaint to michael fiore irs deputy area_counsel alleging abuse of process by two irs attorneys in connection with this case petitioner has not substantiated his allegations that respondent made false statements and engaged in abuse of process or that respondent issued a notice_of_deficiency for tax_year to retaliate against him for making complaints and for his position in this case the declarations of so bankston in support of respondent’s motions for summary_judgment include the complete administrative record of the case as of the dates of those declarations including the record of the case on remand to appeals and the supplemental notice_of_determination petitioner’s remaining allegations are frivolous and or groundless therefore we will deny petitioner’s motions to impose sanctions motions for leave to conduct discovery and to take depositions in his motions for leave to conduct discovery petitioner seeks discovery and leave to take depositions of respondent fee waiver of any related costs to this action and a hearing with regard to respondent’s second motion for summary_judgment and to exclude evidence from the supplemental cdp hearing petitioner provides no credible_evidence to support his allegations that respondent committed fraud on the court by making misrepresentations regarding whether a cdp hearing was conducted in date and whether a supplemental cdp hearing was conducted in june and date under rule a leave of the court is not required to conduct discovery before a case is set for trial petitioner’s motion to take depositions of respondent was flawed because petitioner did not name any individuals to be deposed or provide the time and place of the deposition or the officer before whom the deposition was to be taken see rule a in addition respondent provided petitioner with the complete administrative record as attachments to respondent’s motions for summary_judgment the appeals_office may supplement the administrative record during the remand of a case the purpose of remand is often to augment a deficient record see 136_tc_463 lunnon v commissioner at when we remand a case and the appeals_office issues a supplemental notice_of_determination we review the determination as supplemented kelby v commissioner t c pincite petitioner’s remaining allegations are rebutted by the declarations and activity logs in this case therefore we will deny petitioner’s motions for leave to conduct discovery motions to clarify orders in his first motion to clarify order petitioner seeks an order clarifying the court’s date order in that order the court noted that respondent had filed respondent’s second motion for summary_judgment along with supporting declarations and ordered petitioner to file a response by date petitioner made numerous allegations in his motion which are not supported by the record and or are frivolous or groundless therefore we will deny petitioner’s first motion to clarify order in his second motion to clarify order petitioner requests that the court clarify why it denied petitioner’s motion to certify for interlocutory appeal this court may certify an interlocutory_order for immediate appeal if a controlling question of law is involved substantial grounds for a difference of opinion are present as to that question of law and an immediate appeal may materially advance the ultimate termination of the litigation sec_7482 rule a failure to meet any one of the three requirements is grounds for denying certification 104_tc_248 aff’d on other grounds 142_f3d_546 2d cir n y football giants inc v commissioner tcmemo_2003_28 we did not certify this case for interlocutory appeal because petitioner did not identify in his motion any controlling question of law that meets this standard motion to preclude in his motion to preclude petitioner contends that respondent violated sec_6103 by disclosing his confidential taxpayer information in respondent’s second motion for summary_judgment and in so bankston’s declaration and attachments and using this case to put it into the public record we disagree sec_6103 provides in pertinent part that returns and return_information may be disclosed in a federal or state judicial or administrative_proceeding pertaining to tax_administration where the taxpayer is a party to the proceeding or the proceeding arose out of or in connection with the collection of the taxpayer’s civil tax_liability sec_6103 applies to respondent’s filings in this case petitioner alleges that respondent has violated rule by filing respondent’s first motion for summary_judgment which includes exhibits pertaining to petitioner’s return_information rule applies to disclosure actions filed in this court under sec_6110 and so does not apply in this case petitioner claims that the disclosure of this information through the court’s electronic system via the internet improperly placed petitioner’s confidential records into the public domain we disagree while for example all of this court’s opinions and orders may be viewed by the public on this court’s website generally speaking only parties and their counsel have remote electronic access to underlying factual materials eg exhibits attached to motions filed by the parties see rule b we will deny petitioner’s motion to preclude petitioner’s cross-show cause motion for summary_judgment and other relief by order dated date the court ordered that for each pending motion the nonmoving party shall file a response no later than date and that not later than date the moving party may file a response to each response filed by the other party respondent complied with that order by filing responses to petitioner’s pending motions and serving them upon petitioner through the court’s eaccess portal the court gave both parties an equal opportunity to respond to the court’s date order but the court did not receive any properly filed pleadings from petitioner with regard to motions filed by respondent instead petitioner sent emails to the court’s webmaster and other court email addresses from august through date in which he claimed to be having difficulties with electronic_filing using the court’s eaccess portal on date we ordered petitioner to file paper copies of the responses we requested in our date order we ordered the clerk of the court to mail a copy of our date order to petitioner at his address of record and to attach a copy of the date order the record does not show that there was any return mail on this order pleadings and other papers may be filed with the clerk of the court in paper form or filed electronically using the court’s eaccess portal the court does not accept or file emails sent to the court rule b generally provides that service of papers on another party shall be by mail or by delivery this includes pleadings and other papers mailed or hand delivered to the court id the court also accepts for filing papers submitted signed or verified by electronic means that comply with procedures established by the court ie the court’s eaccess portal rule a we do not consider petitioner’s email submissions petitioner sent to the court correspondence dated date which was stamped received by the court on date and which is titled cross-show cause motion for summary_judgment other relief that document was not accepted for filing because it contains multiple motions and it therefore does not comply with rule b to reflect the foregoing an appropriate order and decision will be entered
